Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination. Claims 1, 12, 16, and 19 are independent. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2017.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-7, and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The terms "a relatively high voltage" and "a relatively low voltage" in claim 4 are a relative terms which renders the claim indefinite.  The terms "relatively high" and "relatively low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
For purposes of examination the limitations will be interpreted as the first reference voltage (i.e. relatively high voltage) being greater then the second reference voltage (i.e. relatively low voltage). Claims not specifically mentioned are rejected by virtue of dependency.
Claim 18 recites the limitation "the second reference node" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation will be interpreted as referring to the “second reference voltage node”, as stated in claim 16 instead. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 20180012123, hereinafter "Han") in view of Kim et al.(US 20160203858, hereinafter "Kim").

Regarding Claim 1
Han discloses: A synapse array of a neuromorphic device ([Fig. 1]) comprising: 
a pre-synaptic neuron ([Para 0032] “The array 10 includes pre-neuron i 12”);5 
a row line extending from the pre-synaptic neuron in a row direction ([Para 0032 and Fig. 1] “pre-neuron i 12 through line 16”. Examiner interprets line 16 as the row line.);
a post synaptic neuron ([Para 0033 and fig. 1] “post-neuron a 32”); 
a column line extending from the post-synaptic neuron in a column direction ([Para 0033 and Fig. 1] “The post-neurons 32 and 34 include feedback pulses 44, 46 to lines 20 and 24…” Examiner interprets line 20 as the column line.); and 
a synapse disposed at an intersection region between the row line and 0the column line ([Para 0048 and Fig 4] “Synapses of excitation neurons and inhibition neurons can be either NFETs 331 or PFETs 330, in which drain current responds to gate voltage oppositely.” Examiner interprets the array shown in Fig. 4 as disclosing intersection regions.),
wherein the synapse comprises an n-type ferroelectric field effect transistor (n-FeFET) having a source electrode, a gate electrode and a body ([Para 0047 and Fig. 4] “Device Wja, includes an NFET 331 and has its drain connected to pre-neuron i 314 through line 318, its source connected to line 322 and its gate connected to line 320.”); 
a p-type ferroelectric field effect transistor (p-FeFET) having a 0 source electrode, a gate electrode and a body ([Para 0047 and Fig. 4] “device Wia includes a PFET 330 and has its drain connected to pre-neuron i 312 through line 316, its source connected to line 322 and its gate connected to line 320.”); and
a element having a first node electrically connected to the source electrode of the n-FeFET and electrically connected to the source electrode of the p-FeFET, and the n-FeFET and the p-FeFET are electrically connected in 20series ([Para 0045 and Fig 4] “The PFETs 330 and NFETs 331 may be placed throughout the array 310 in any suitable pattern. FIG. 4 illustratively shows a checkerboard pattern”).
Han discloses in para 0053 that the source of the n-FeFET can be connected to other voltage variables for the channel resistance, but does not explicitly disclose: a resistive element.
However, Kim discloses in the same field of endeavor: a resistive element ([Para 0030 and Fig 2] “The first transistor 104 is electrically coupled to the dendrite LIF line 112 and the programmable resistive memory element 108.” Examiner interprets programmable resistive memory element 108 as a resistive element connected to the source of the transistor (i.e. FETs).).
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Han with Kim. Doing so can implement a transistor coupled with a programmable resistive memory element (Abstract, Kim).

Regarding Claim 12
Han discloses: A synapse array of a neuromorphic device ([Fig. 1]) comprising:26 a first synaptic row line and a second synaptic row line extending in parallel in a row direction ([Para 0032 and Fig. 1] “The layout includes an array 10 of devices 30 connected in a crossbar arrangement of metal lines 16, 18…” Examiner interprets line 16 and 18 as the first and second row lines.); a column line extending in a column direction ([Para 0033 and Fig. 1] “The post-neurons 32 and 34 include feedback pulses 44, 46 to lines 20 and 24…” Examiner interprets line 20 as the column line.); and a synapse ([Para 0048 and Fig 4] “Synapses of excitation neurons and inhibition neurons can be either NFETs 331 or PFETs 330, in which drain current responds to gate voltage oppositely.”),5 wherein the synapse comprises an n-FeFET having a source electrode and having a drain electrode electrically connected to the first synaptic row line ([Para 0047 and Fig. 4] “Device Wja, includes an NFET 331 and has its drain connected to pre-neuron i 314 through line 318, its source connected to line 322 and its gate connected to line 320.” Examiner interest line 318 as the connected row line.); a p-FeFET having a source electrode and having a drain electrode electrically connected to the second synaptic row line ([Para 0047 and Fig. 4] “device Wia includes a PFET 330 and has its drain connected to pre-neuron i 312 through line 316, its source connected to line 322 and its gate connected to line 320.” Examiner interest line 316 as the connected row line.); and0 a element, having a first node electrically connected to the source electrode of the n-FeFET and electrically connected to the source electrode of the p-FeFET, and having a second node electrically connected to the column line ([Para 0045 and Fig 4] “The PFETs 330 and NFETs 331 may be placed throughout the array 310 in any suitable pattern. FIG. 4 illustratively shows a checkerboard pattern”).
Han discloses in para 0053 that the source of the n-FeFET can be connected to other voltage variables for the channel resistance, but does not explicitly disclose: a resistive element.
However, Kim discloses in the same field of endeavor: a resistive element ([Para 0030 and Fig 2] “The first transistor 104 is electrically coupled to the dendrite LIF line 112 and the programmable resistive memory element 108.” Examiner interprets programmable resistive memory element 108 as a resistive element connected to the source of the transistor (i.e. FETs).).
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Han with Kim. Doing so can implement a transistor coupled with a programmable resistive memory element (Abstract, Kim).

Regarding Claim 16
Han discloses: A method of operating a neuromorphic device ([Fig. 1]) comprising:0 setting a first polarization voltage and a second polarization voltage of the neuromorphic device, wherein the first polarization voltage is greater than the second polarization voltage ([Para 0052 and Fig. 7] “a gate electrode 610, which receives an electric pulse 606 or 608. By applying electric pulses in opposite polarities, the channel resistance in FEFETs changes to a resistance state ranging from a lowest resistance state to a highest resistance state of the FEFET device.” Examiner interprets positive pulse 606 as a first polarization voltage and negative pulse 608 as a second polarization voltage. Pulse 606 is greater than 608.), and 
applying a read voltage to the neuromorphic device to enable current flow ([Para 0050 and Fig 5] “In the array 10, pre- and post-neurons spike at different timings (STDP pulses), while the actual gate voltage on each FET 30 is recorded by following reading pulses.” Examiner interprets reading pulses as the read voltage.),0 
wherein the neuromorphic device comprises 
a first port ([Para 0032 and Fig 1] “The pre-neuron i 12 and pre-neuron j 14 are connected to the gates of devices 30. In particular, device Wia has its gate connected to pre-neuron i 12 through line 16, its drain connected to line 20 and its source connected to line 22.” Examiner interprets the connection to devices Wia (i.e. line 16) as a first port.);
an n-FeFET having a gate electrode electrically connected to a first port, having a drain electrode electrically connected to a first reference voltage node, and having a source electrode ([Para 0020] “Compact FET cells are employed to form artificial synaptic networks, including NFETs and / or PFETs to realize various excitatory and inhibitory functions” ([Para 0032 and Fig 1] “Device Wib, has its gate connected to pre- neuron i 12 through line 16, its drain connected to line 24 and its source connected to line 26.” Examiner interprets device Wib as a n-FeFET whose gate is connection to a first port (i.e. line 16) and drain is connected to a first reference voltage node (i.e. neuron 34 shown in Fig 1).);20 
([Para 0020] “Compact FET cells are employed to form artificial synaptic networks, including NFETs and/or PFETs to realize various excitatory and inhibitory functions” ([Para 0032 and Fig 1] “The pre-neuron i 12 and pre-neuron j 14 are connected to the gates of devices 30. In particular, device Wia has its gate connected to pre-neuron i 12 through line 16, its drain connected to line 20 and its source connected to line 22.” Examiner interprets device Wia as a p-FeFET whose gate is connected to a first port (i.e. line 16) and drain is connected to a second reference voltage node (i.e. neuron 32 shown in Fig 1));28 
having a first node electrically connected to the source electrode of the n-FeFET and electrically connected to the source electrode of the p-FeFET, and having a second node ([Para 0045 and Fig 4] “The PFETs 330 and NFETs 331 may be placed throughout the array 310 in any suitable pattern. FIG. 4 illustratively shows a checkerboard pattern”); and 
a second port electrically connected to the second node of the5 element ([Para 0032 and Fig 1] “Wja has its gate connected to pre- neuron i 14 through line 18 , its drain connected to line 20 and its source connected to line 22.” Examiner interprets the connection to devices Wia (i.e. line 22) as a second port.), and 
wherein 
the first polarization voltage is set at the gate electrode of the n-FeFET ([Para 0053] “In a first instance 602, the pulse 606 provides a positive voltage pulse on the gate electrode 610” Examiner interprets pulse 606 as a first polarization voltage.) and the second polarization voltage is set at the gate electrode of the p- FeFET (“In a second instance 604, the pulse 608 provides a negative voltage pulse on the gate electrode 610” Examiner interprets pulse 608 as a second polarization voltage.), and0 
the read voltage is applied to the first port enabling current flow from the first reference voltage node to the second port through the n-FeFET and through the element ([Para 0050 and Fig 5] “In the array 10, pre - and post - neurons spike at different timings (STDP pulses), while the actual gate voltage on each FET 30 is recorded by following reading pulses” Examiner interprets the reading pulse (i.e. read voltage) through the gate of FET 30 (i.e. n-FeFET) as being applied to the first and second port through array 10.).
Han discloses in para 0053 that the source of the n-FeFET can be connected to other voltage variables for the channel resistance, but does not explicitly disclose: a resistive element.
However, Kim discloses in the same field of endeavor: a resistive element ([Para 0030 and Fig 2] “The first transistor 104 is electrically coupled to the dendrite LIF line 112 and the programmable resistive memory element 108.” Examiner interprets programmable resistive memory element 108 as a resistive element connected to the source of the transistor (i.e. FETs).).
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Han with Kim. Doing so can implement a transistor coupled with a programmable resistive memory element (Abstract, Kim).

Regarding Claim 19
Han discloses: A method of operating a neuromorphic device ([Fig. 1]) comprising: setting a first polarization voltage and a second polarization voltage of the neuromorphic device, wherein the second polarization voltage is greater than the first polarization voltage ([Para 0052 and Fig. 7] “a gate electrode 610, which receives an electric pulse 606 or 608. By applying electric pulses in opposite polarities, the channel resistance in FEFETs changes to a resistance state ranging from a lowest resistance state to a highest resistance state of the FEFET device.” Examiner interprets positive pulse 606 as a second polarization voltage and negative pulse 608 as a first polarization voltage. Pulse 606 is greater than 608.), and applying a read voltage to the neuromorphic device to enable current0 flow ([Para 0050 and Fig 5] “In the array 10, pre- and post-neurons spike at different timings (STDP pulses), while the actual gate voltage on each FET 30 is recorded by following reading pulses.” Examiner interprets reading pulses as the read voltage.), wherein the neuromorphic device comprises a first port ([Para 0032 and Fig 1] “The pre-neuron i 12 and pre-neuron j 14 are connected to the gates of devices 30. In particular, device Wia has its gate connected to pre-neuron i 12 through line 16, its drain connected to line 20 and its source connected to line 22.” Examiner interprets the connection to devices Wia (i.e. line 16) as a first port.); an n-FeFET having a gate electrode electrically connected to the first port, having a drain electrode electrically connected to a first20 reference voltage node, and having a source electrode and a body ([Para 0020] “Compact FET cells are employed to form artificial synaptic networks, including NFETs and / or PFETs to realize various excitatory and inhibitory functions” ([Para 0032 and Fig 1] “Device Wib, has its gate connected to pre- neuron i 12 through line 16, its drain connected to line 24 and its source connected to line 26.” Examiner interprets device Wib as a n-FeFET whose gate is connection to a first port (i.e. line 16) and drain is connected to a first reference voltage node (i.e. neuron 34 shown in Fig 1).);a p-FeFET having a gate electrode electrically connected to the first port, having a drain electrode electrically connected to a second reference voltage node, and having a source electrode and a body ([Para 0020] “Compact FET cells are employed to form artificial synaptic networks, including NFETs and/or PFETs to realize various excitatory and inhibitory functions” ([Para 0032 and Fig 1] “The pre-neuron i 12 and pre-neuron j 14 are connected to the gates of devices 30. In particular, device Wia has its gate connected to pre-neuron i 12 through line 16, its drain connected to line 20 and its source connected to line 22.” Examiner interprets device Wia as a p-FeFET whose gate is connected to a first port (i.e. line 16) and drain is connected to a second reference voltage node (i.e. neuron 32 shown in Fig 1));30 having a first node electrically connected to the source electrode of the n-FeFET and electrically connected to the source electrode of the p-FeFET, and having a second node ([Para 0045 and Fig 4] “The PFETs 330 and NFETs 331 may be placed throughout the array 310 in any suitable pattern. FIG. 4 illustratively shows a checkerboard pattern”); and a second port electrically connected to the second node of the 5element ([Para 0032 and Fig 1] “Wja has its gate connected to pre- neuron i 14 through line 18 , its drain connected to line 20 and its source connected to line 22.” Examiner interprets the connection to devices Wia (i.e. line 22) as a second port.), wherein the first polarization voltage is set at the gate electrode of the n-FeFET (“In a second instance 604, the pulse 608 provides a negative voltage pulse on the gate electrode 610” Examiner interprets pulse 608 as a first polarization voltage.) and the second polarization voltage is set at the gate electrode of the p- FeFET ([Para 0053] “In a first instance 602, the pulse 606 provides a positive voltage pulse on the gate electrode 610” Examiner interprets pulse 606 as a second polarization voltage.), and0 the read voltage is applied to the first port enabling current flow from the second port to the second reference voltage node through the element and through the p-FeFET  ([Para 0050 and Fig 5] “In the array 10, pre - and post - neurons spike at different timings (STDP pulses), while the actual gate voltage on each FET 30 is recorded by following reading pulses” Examiner interprets the reading pulse (i.e. read voltage) through the gate of FET 30 (i.e. p-FeFET) as being applied to the first and second port through array 10.)..
Han discloses in para 0053 that the source of the n-FeFET can be connected to other voltage variables for the channel resistance, but does not explicitly disclose: a resistive element.
However, Kim discloses in the same field of endeavor: a resistive element ([Para 0030 and Fig 2] “The first transistor 104 is electrically coupled to the dendrite LIF line 112 and the programmable resistive memory element 108.” Examiner interprets programmable resistive memory element 108 as a resistive element connected to the source of the transistor (i.e. FETs).)
(Abstract, Kim).

Regarding Claim 2
Han in view of Kim discloses: The synapse array of claim 1, wherein the resistive element ([Para 0028], Kim “programmable resistive memory element 108.”) comprises a second node electrically connected to the column line ([Para 0032 and Fig 1.], Han “In particular, device Wia has its gate connected to pre - neuron i 12 through line 16, its drain connected to line 20…” Examiner reads line 20 as the column line shown in Fig. 1.).

Regarding Claim 3
Han in view of Kim discloses: The synapse array of claim 1, wherein the n-FeFET further has a drain electrode electrically connected to a first reference voltage node ([Para 0020], Han “Compact FET cells are employed to form artificial synaptic networks, including NFETs and / or PFETs to realize various excitatory and inhibitory functions” ([Para 0032 and Fig 1] “Device Wib … its drain connected to line 24”. Examiner interprets device Wib as a n-FeFET and the drain is connected to a first reference voltage node (i.e. neuron 12 shown in Fig 1).), and the p-FeFET further has a 5 drain electrode electrically connected to a second reference voltage node ([Para 0020], Han “Compact FET cells are employed to form artificial synaptic networks, including NFETs and/or PFETs to realize various excitatory and inhibitory functions” ([Para 0032 and Fig 1] “device Wia… its drain connected to line 20”. Examiner interprets device Wia as a p-FeFET whose drain is connected to a second reference voltage node (i.e. neuron 14 shown in Fig 1).).

Regarding Claim 4
Han in view of Kim discloses: The synapse array of claim 3, wherein the first reference voltage node provides a relatively high voltage and the second reference voltage node provides a relatively low 0voltage ([Para 0032 and Fig. 1] Han, “a pulse or signal 40 is sent from the pre - neuron … a pulse or signal 42 is sent from the pre - neuron i 14… ” Examiner interprets pulse 40 (shown in Fig. 1) as the high voltage which is initially greater then pulse 42 (i.e. the low voltage).).

Regarding Claim 5
Han in view of Kim discloses: The synapse array of claim 4, wherein the row line comprises a first synaptic row line and a second synaptic row line, and0 wherein the first synaptic row line is electrically connected to the first reference voltage node ([Para 0033 and Fig. 1] Han, “a pulse or signal 40 is sent from the pre - neuron i 12 on line 16 to the gates of devices Wia” Line 16 shown in Fig.1 is a row line which is connected to the first reference voltage node (i.e. neuron 12).).

Regarding Claim 6
Han in view of Kim discloses: The synapse array of claim 5, wherein the second synaptic row line is electrically connected to the 20second reference voltage node ([Para 0033 and Fig. 1] Han, “Likewise, a pulse or signal 42 is sent from the pre - neuron i 14 on line 18 to the gates of devices Wja” Line 18 shown in Fig.1 is a row line which is connected to the second reference voltage node (i.e. neuron 14).).

Regarding Claim 7
Han in view of Kim discloses: The synapse array of claim 5, wherein the row line further comprises a third synaptic row line, and25 wherein the third synaptic row line is electrically connected to the gate electrode of the n-FeFET and is electrically connected to the gate electrode of the p-FeFET ([Para 0020 and Fig 6] Han, “including NFETs and/or PFETs to realize various excitatory and inhibitory functions” Fig. 6 discloses a third row line with the gate of a first FeFET connected to the gate of a second FeFET.).

Regarding Claim 8
Han in view of Kim discloses: The synapse array of claim 3, wherein the second reference voltage node is electrically connected to a ground voltage node ([Para 0053], Han “In this example, the source regions 622 are connected to ground through electrodes 616…”).

Regarding Claim 9
Han in view of Kim discloses: The synapse array of claim 3,0 wherein the first reference voltage node is electrically connected to a power supply voltage node ([Para 0053], Han “drain regions 624 are connected to Vo by electrode 618 , but the source and the drain regions can be connected to other voltage variables…”).

Regarding Claim 10
Han in view of Kim discloses: The synapse array of claim 1, wherein the synapse further comprises an input port electrically 0 connected to the gate electrode of the n-FeFET and electrically connected to the gate electrode of the p-FeFET ([Para 0020 and Fig 1] Han, “including NFETs and/or PFETs to realize various excitatory and inhibitory functions” Fig. 1 discloses the connection between FeFETs.).

Regarding Claim 11
Han in view of Kim discloses: The synapse array of claim 1, wherein the body of the n-FeFET is electrically connected to the20 source electrode of the n-FeFET ([Para 0047 and Fig. 4], Han “Device Wja, includes an NFET 331 and has its drain connected to pre-neuron i 314 through line 318, its source connected to line 322 and its gate connected to line 320.”), and wherein the body of the p-FeFET is electrically connected to the source electrode of the p-FeFET ([Para 0047 and Fig. 4], Han “device Wia includes a PFET 330 and has its drain connected to pre-neuron i 312 through line 316, its source connected to line 322 and its gate connected to line 320.”).

Regarding Claim 13
Han in view of Kim discloses: The synapse array of claim 12, wherein the n-FeFET further includes a gate electrode ([Para 0047 and Fig. 4], Han “Device Wja, includes an NFET 331 … its gate connected to line 320.”), the p-FeFET further includes a gate electrode ([Para 0047 and Fig. 4], Han “device Wia includes a PFET 330… its gate connected to line 320.”), and the synapse further comprises an input port electrically connected to the gate electrode of the n-FeFET and electrically connected to the gate 20electrode of the p-FeFET ([Para 0032 and Fig 1], Han “device Wia has its gate connected to pre-neuron i 12 through line 16… Device Wia has its gate connected to pre - neuron i 14 through line 18”)

Regarding Claim 14
Han in view of Kim discloses: The synapse array of claim 12, wherein the n-FeFET further includes a body, the p-FeFET further includes a body, and27 the body of the n-FeFET is electrically connected to the body of the p- FeFET ([Para 0020 and Fig 1] Han, “including NFETs and/or PFETs to realize various excitatory and inhibitory functions” Fig. 1 discloses the connection between FeFETs.).

Regarding Claim 15
Han in view of Kim discloses: The synapse array of claim 14,5 wherein the source electrode of and the body of the n-FeFET, and the source electrode of and the body of the p-FeFET are electrically connected to each other ([Para 0020 and Fig 1] Han, “including NFETs and/or PFETs to realize various excitatory and inhibitory functions” Fig. 1 discloses the connection between FeFETs where the source of the FETs is connected to a common column line.).

Regarding Claim 17
Han in view of Kim discloses: The method of claim 16,0 wherein the neuromorphic device further comprises a pre-synaptic neuron and a row line extending from the pre-synaptic neuron in a row direction [Para 0032 and Fig. 1], Han “pre-neuron i 12 through line 16”. Examiner interprets line 16 as the row line.), and a post-synaptic neuron and a column line extending from the post-synaptic neuron in a column direction ([Para 0033 and Fig. 1], Han “The post-neurons 32 and 34 include feedback pulses 44, 46 to lines 20 and 24…” Examiner interprets line 20 as the column line.), and the first port is electrically connected to the pre-synaptic neuron 20through the row line ([Para 0032 and Fig 1], Han “The pre-neuron i 12 and pre-neuron j 14 are connected to the gates of devices 30. In particular, device Wia has its gate connected to pre-neuron i 12 through line 16, its drain connected to line 20 and its source connected to line 22.” Examiner interprets the connection to devices Wia (i.e. line 16) as a first port.), and the second port is electrically connected to the post-synaptic neuron through the column line [Para 0032 and Fig 1], Han “Wja has its gate connected to pre- neuron i 14 through line 18, its drain connected to line 20 and its source connected to line 22.” Examiner interprets the connection to devices Wia (i.e. line 22) as a second port.).

Regarding Claim 18
Han in view of Kim discloses: The method of claim 16,29 wherein the neuromorphic device further comprises a pre-synaptic neuron and a first row line and a second row line extending from the pre- synaptic neuron in a row direction ([Para 0032 and Fig. 1] “The layout includes an array 10 of devices 30 connected in a crossbar arrangement of metal lines 16, 18…” Examiner interprets line 16 and 18 as the first and second row lines.), and a post-synaptic neuron and a column line extending from the post-synaptic neuron in a column direction, and5 wherein the first reference voltage node is electrically connected to the pre-synaptic neuron through the first row line ([Para 0033 and Fig. 1] Han, “a pulse or signal 40 is sent from the pre - neuron i 12 on line 16 to the gates of devices Wia” Line 16 shown in Fig.1 is a row line which is connected to the first reference voltage node (i.e. neuron 12).) and the second reference node is electrically connected to the pre-synaptic neuron through the second row line ([Para 0033 and Fig. 1] Han, “Likewise, a pulse or signal 42 is sent from the pre - neuron i 14 on line 18 to the gates of devices Wja” Line 18 shown in Fig.1 is a row line which is connected to the second reference voltage node (i.e. neuron 14).).

Regarding Claim 20
Han in view of Kim discloses: The method of claim 19,0 wherein the body of and the source electrode of the n-FeFET and the body of and the source electrode of the p-FeFET are electrically connected to each other ([Para 0020 and Fig 1] Han, “including NFETs and/or PFETs to realize various excitatory and inhibitory functions” Fig. 1 discloses the connection between FeFETs where the source of the FETs is connected to a common column line.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Friedman et al. (US 20120084241, hereinafter "Friedman") also describes a neuromorphic network that includes a variable state resistor and a transistor device..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH KAWSAR can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TEWODROS E MENGISTU/Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127